Citation Nr: 1133693	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-33 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963.

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.

The Board notes at the outset that the issue of entitlement to service connection for tinnitus was also appealed by the Veteran.  However, in a January 2010 decision, the RO granted service connection for this disorder.  This constitutes a full grant of that particular issue and, accordingly, is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In this case, the Veteran served in the Army from July 1960 to July 1963.  According to his DD-214, his specialty was a light vehicle driver although, at his hearing before the Board in April 2011, he explained that his duties were primarily as a chauffeur.  He testified that in this capacity, he drove officials to various locations, some of which involved live gunfire exercises, loud machinery and exposure to helicopters (T. at 3-4).  He attributes his current hearing loss to this noise exposure.  Specifically, he states that he had hearing loss right before he got out of service and that it progressively worsened after service.

A June 1999 medical report shows that the Veteran had 2 prior tympanoplasties.  The reports indicate that the Veteran's ear surgeries were done to correct the Veteran's hearing loss.  In November 2009, a VA physician opined that the Veteran's military noise exposure had not had an effect on his hearing.  The rationale was that the Veteran's hearing was normal at the time he left service.  The Board finds that this opinion is inadequate for adjudication purposes.  First, the examiner did not explain his rationale.  He provided no reason as to why it was significant that the Veteran's hearing was normal on discharge in finding no connection between the Veteran's current hearing loss and service.  The Board observes that the Veteran does not necessarily have to show that he had hearing loss in service to prevail.  If there is evidence showing that he suffered a disease or injury (i.e. acoustic trauma) in service which led to hearing loss, the elements of service connection are met.  Second, the claims file does not contain records of all of the Veteran's postservice ear surgeries.  Attempts should be made to associate these records with the claims file as they may be of assistance in obtaining a probative etiology opinion.  This needs to be done prior to the adjudication of the appeal.

As it pertains to the Veteran's claim of service connection for an acquired psychiatric disorder, claimed as depression, the Board notes that the Veteran testified that he received psychiatric treatment for approximately 18 to 20 years.  The claims file does not include records for this period of time.  Attempts should be made to obtain all postservice psychiatric records, including records from the Gasden and Birmingham VAMCs.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical facilities and physicians who have treated him for bilateral hearing loss, including for ear surgeries (i.e. the 3 prior tympanoplasties of the ears).  He should provide the approximate dates of such treatment.  Thereafter, appropriate steps should be made to obtain these records.

2.  Contact the Veteran and ask him to identify all medical facilities and physicians who have treated him for a psychiatric disability.  He should provide the approximate dates of such treatment.  Thereafter, appropriate steps should be made to obtain these records, including records from Gasden and Birmingham VAMCs for last 20 years.

3.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of the Veteran's bilateral hearing loss.  The examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current hearing loss is related to service, including any acoustic trauma alleged to have occurred in service from 1960 to 1963.  In giving this opinion, the examiner should consider the Veteran's complete medical history, including his past ear surgeries to correct hearing loss.  A complete rationale should be provided for all opinions given.  The examiner should explain the significance, if any, of the lack of hearing loss in service, in giving the etiology opinion.

4.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder found.  If a psychiatric disability is found, the examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current psychiatric disorder is related to service, including any incident of service.  In giving this opinion, the examiner should consider the Veteran's complete psychiatric history, as well as his lay assertions concerning the claimed incidents of service.  A complete rationale should be provided for all opinions given.  

5.  Following the above development readjudicate the Veteran's claims on appeal.  If any determination remains adverse issue the Veteran and his representative a supplemental statement of the case.  Thereafter, give them an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


